112 F.3d 518
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.David E. WRIGHT and Myrna Wright, dba F/V A.A. BARANOV,Plaintiffs-Appellants,v.The NATIONAL MARINE FISHERIES SERVICE, Defendant-Appellee.
No. 95-35964.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 9, 1996.Decided April 25, 1997.

Before:  NOONAN, THOMPSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
David E. Wright and Myrna Wright (the Wrights) appeal the judgment of the district court in their actions seeking a limited entry permit from the National Marine Fisheries Service (NMFS) under the Magnuson Act, 16 U.S.C. § 1801 et seq.   We affirm the judgment of the district court.


3
The Wrights raise challenges to the regulations of the NMFS, including their exclusion of catches of California halibut made using large mesh nets from qualifying groundfish landings under the limited entry permit program.  Their complaint, however, was filed in the district court on June 17, 1994, well after the 30-day period following the regulations' promulgation in which Congress has mandated such challenges must be brought.  See 16 U.S.C. § 1855(f)(1).  The statute bars our consideration of these challenges.  Norbird Fisheries, Inc. v. National Marine Fisheries Serv., No. 95-36130 (9th Cir. filed Apr. 25, 1997).


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3